Citation Nr: 1146165	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to January 1990, and from November 1990 to May 1991.  He reported service in the Army National Guard from June 1954 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) and Board remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral hearing loss is related to his active duty service.

2.  The evidence of record shows that the Veteran's tinnitus is related to his active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues involving the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that service connection for bilateral hearing loss and tinnitus is warranted.  In an October 2007 claim form, the Veteran stated that, during his military career, he was exposed to hazardous noise while performing his duties and was not provided with proper ear protection.  He stated that he has experienced hearing loss and tinnitus ever since his acoustic trauma during service.  

The Veteran's service treatment records are unavailable, and the RO has issued a formal finding of unavailability with regard to those records.  The Veteran's service personnel records reflect that his military occupational specialty was military police.  The Veteran's primary duty was Platoon Sergeant and he was provided imminent danger pay in Panama and Saudi Arabia.  He served as Platoon Sergeant in a military police guard company.  He led military police platoons in support of battlefield operations and security.  The service personnel records also show that he was awarded a Rifle M16//Sharpshooter Qualification Badge and a .45 Caliber Pistol Badge.

In September 2010, the Veteran underwent a VA audiological evaluation.  He complained that he did not hear a lot of high pitch words, with his greatest problem in meetings.  The Veteran stated that during service, his primary occupation was military police and that he was in combat during Operation Desert Storm for six months, and while in Panama during the invasion, he was exposed to artillery.  He stated that he was in mechanized infantry in the mortar section for eight years, and that he would fire mortar during drills without wearing hearing protection.  During drills, he was at the firing range for two days, firing an M1 rifle without wearing hearing protection.  He indicated that he was in the military police for 12 years and that he fired a .45-caliber pistol.  He reported that while in Saudi Arabia, he was close to Kuwait while it was being liberated and had combat noise exposure.  The Veteran denied occupational and recreational noise exposure.  The Veteran reported that his tinnitus existed for about 10 years or so and that he did not know of the specific circumstances of onset.  He also stated that, upon discharge from active duty, he was told that he had hearing loss.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
65
70
LEFT
30
45
60
85
85
The puretone threshold average was 64 in the right ear and 69 in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the left ear and 42 percent in the right ear.  Immittance measurements showed normal middle ear function, bilaterally.  Otoscopic examination did not show cerumen impaction in either external auditory canals.  The tympanic membrane was intact on the left side and appeared intact on the right side, but was difficult to visualize.  The diagnosis was bilateral moderately severe sensorineural hearing loss.  The examiner noted that the tinnitus was "as likely as not" associated with the hearing loss.  After reviewing the evidence of record, the VA examiner opined that it was "at least as likely as not that veteran's current sensorineural hearing loss and tinnitus, at least in part, were caused by or are the result of military noise exposure."  In support of the opinion, the examiner noted that the evidence, including the Veteran's lay statements, suggested inservice noise exposure and that the audiogram indicated that some of the Veteran's hearing loss was likely to be noise-induced.

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  There is evidence of current diagnoses of tinnitus and bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The evidence does not show that bilateral hearing loss was diagnosed within one year of service discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's service treatment records are unavailable, the Veteran has provided competent and credible lay statements that he was exposed to acoustic trauma during active duty service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In that regard, the Veteran contends that he had inservice noise exposure from artillery and drills.  He also indicated that he was in combat during Desert Storm.  The Veteran's personnel records confirm that he worked as a Platoon Sergeant for the Military Police - a position that would likely expose him to artillery fire.  He also worked as lead Military Police Platoons in support of battlefield operations and security.  In addition, the Veteran's personnel records reflect that he was awarded the Rifle M16//Sharpshooter Qualification Badge and a .45 Caliber Pistol Badge.  As the Veteran's service treatment records reflect duties which likely involved exposure to artillery and drills, the Veteran's personnel records corroborate his lay testimony he had noise exposure during military service.  Accordingly, his lay statements are credible evidence that he was exposed to loud noise while in the military. 

In addition, the only medical evidence of record addressing the etiology of the Veteran's bilateral hearing loss and tinnitus is a September 2010 VA examination.  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing an examination, the September 2010 VA examiner concluded that it was "at least as likely as not that veteran's current sensorineural hearing loss and tinnitus, at least in part, were caused by or are the result of military noise exposure."  There is no other medical evidence of record addressing the etiology of the Veteran's bilateral hearing loss and tinnitus.  Thus, the only medical evidence of record links the Veteran's bilateral hearing loss and tinnitus to his active duty service.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


